
	

113 HR 1663 IH: Promoting Automotive Repair, Trade, and Sales Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1663
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Issa (for himself
			 and Ms. Lofgren) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 35, United States Code, to provide for an
		  exception from infringement for certain component parts of motor
		  vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Automotive Repair, Trade,
			 and Sales Act of 2013 or the PARTS Act.
		2.Exception from
			 infringement for certain component parts of motor vehiclesSection 271 of title 35, United States Code,
			 is amended by adding at the end the following new subsection:
			
				(j)(1)With respect to a design patent that claims
				a component part of a motor vehicle as originally manufactured—
						(A)it shall not be an act of infringement
				of such design patent to make or offer to sell within the United States, or
				import into the United States, any article of manufacture that is similar or
				the same in appearance to the component part that is claimed in such design
				patent if the purpose of such article of manufacture is for the repair of a
				motor vehicle so as to restore such vehicle to its appearance as originally
				manufactured; and
						(B)after the expiration of a period of 30
				months beginning on the first day on which any such component part is first
				offered to the public for sale as part of a motor vehicle in any country, it
				shall not be an act of infringement of such design patent to use or sell within
				the United States any article of manufacture that is similar or the same in
				appearance to the component part that is claimed in such design patent if the
				purpose of such article of manufacture is for the repair of a motor vehicle so
				as to restore such vehicle to its appearance as originally manufactured.
						(2)For purposes of this subsection—
						(A)the term component
				part—
							(i)means a component part of the
				exterior of a motor vehicle only, such as a hood, fender, tail light, side
				mirror, or quarter panel; and
							(ii)does not include an inflatable
				restraint system or other component part located in the interior of a motor
				vehicle;
							(B)the term motor vehicle
				has the meaning given that term in section 32101(7) of title 49;
						(C)the term make includes any
				testing of an article of manufacture; and
						(D)the term offer to sell
				includes any marketing of an article of manufacture to prospective purchasers
				or users and any pre-sale distribution of the article of
				manufacture.
						.
		3.Conforming
			 amendmentSection 289 of title
			 35, United States Code, is amended—
			(1)in the first
			 paragraph, by striking Whoever and inserting the
			 following:
				
					(a)In
				generalWhoever
					;
			(2)in the second
			 paragraph, by striking Nothing and inserting the
			 following:
				
					(c)Relationship to
				other remediesNothing
					;
				and
			(3)by inserting after
			 subsection (a), as designated by paragraph (1), the following:
				
					(b)InapplicabilityThis section shall not apply to an act
				described in paragraph (1) or (2) of subsection (a) if that act would not be
				considered an act of infringement under section
				271(j)
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall take effect upon the expiration of the 90-day period beginning
			 on the date of the enactment of this Act and shall apply to any patent issued,
			 or application for patent filed, before, on, or after that effective
			 date.
		
